Case 1:14-cv-24414-KMW Document 257 Entered on FLSD Docket 08/13/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                        CASE NO: 14-24414-CIV-WILLIAMS/MCALILEY

   CARMINA COMPARELLI, et al.,

          Plaintiffs,

   vs.

   BOLIVARIAN REPUBLIC OF
   VENEZUELA, et al.,

         Defendants.
   _________________________________/

            ORDER GRANTING DEFENDANT’S MOTION TO QUASH
         PLAINTIFFS’ SUBPOENA OF ELADIO RAMON APONTE APONTE

          Defendant the Bolivarian Republic of Venezuela (the “Republic”) filed a Motion to

   Quash Plaintiffs’ Subpoena of Eladio Ramón Aponte Aponte (the “Motion”). (ECF

   No. 229). Plaintiffs filed a response, and Defendant a reply, memoranda. (ECF Nos. 241,

   252). On August 10, 2021, the Court held a hearing on the Motion. For the following

   reasons, the Court grants the Motion.

    I.    Background

          Plaintiffs, who lived in Venezuela and owned and operated businesses there, sue the

   Republic and two of its alleged agencies, for damages that arise from Defendants’ alleged

   expropriation of Plaintiffs’ businesses and property, without compensation, in violation of

   international law, and the laws of Venezuela and this country. (Am. Compl., ECF No. 85).




                                               1
Case 1:14-cv-24414-KMW Document 257 Entered on FLSD Docket 08/13/2021 Page 2 of 7




          The central issue before this Court is whether it has jurisdiction over this action. The

   Foreign Sovereign Immunities Act (“FSIA”) provides that foreign states, and their agencies

   or instrumentalities, are immune from the jurisdiction of United States courts, unless one

   of FSIA’s exceptions applies. 28 U.S.C. §§ 1604, 1605. Plaintiffs have the burden to prove

   the applicability of a FSIA exception and thus subject matter jurisdiction. Comparelli v.

   Republica Bolivariana de Venezuela, 891 F.3d 1311, 1319 (11th Cir. 2018). Plaintiffs

   argue that FSIA’s expropriation exception applies here and therefore this Court has

   jurisdiction over this suit. Defendants dispute jurisdiction and have filed motions to dismiss

   this action on this basis. The parties are currently engaging in jurisdictional discovery.

          Plaintiffs issued a subpoena to a former Justice of the Venezuelan Supreme Court,

   Eladio Ramón Aponte Aponte (“Aponte”), to testify at a deposition. In its Motion, the

   Republic asserts that the common law doctrine of foreign sovereign immunity protects

   Aponte from giving that testimony, and it thus asks this Court to quash the subpoena. As a

   first step in resolving the Motion, the Court turns to the different scope of FSIA’s statutory

   immunity and the common law doctrine of foreign sovereign immunity.

   II.    Statutory vs. common law immunity

          In Samantar v. Yousuf, 560 U.S. 305 (2010), the Supreme Court held that FSIA

   governs immunity granted to foreign states from suits in United States courts, while the

   common law doctrine of foreign sovereign immunity – which was developed long before

   FSIA was enacted – governs immunity from suit accorded to officials of foreign states. It

   is thus clear that the question that this Court will soon decide – whether Plaintiffs can

   establish the expropriation exception to FSIA such that its suit may proceed against

                                                 2
Case 1:14-cv-24414-KMW Document 257 Entered on FLSD Docket 08/13/2021 Page 3 of 7




   Defendants – is governed by FSIA, and the question raised by the Motion to Quash –

   whether Aponte may be deposed – is governed by the common law doctrine of foreign

   sovereign immunity.

          The common law sovereign immunity is “a matter of grace and comity” toward

   foreign nations. Republic of Argentina v. NML Capital, Ltd., 573 U.S. 134, 140 (2014)

   (citation omitted). It reflects concern that U.S. practices can influence how foreign courts

   handle claims against this country and its citizens. Giraldo v. Drummond Co. Inc., 808

   F. Supp. 2d 247, 251 (D.D.C. 2011) (“[P]rinciples of comity dictate that we accord the

   same respect to foreign officials as we do to our own.”) (quotation marks and citation

   omitted), aff’d 493 F. App’x 106 (D.C. Cir. 2012), cert. denied, 568 U.S. 1250 (2013).

          The common law doctrine requires application of a two-part test. In the first step,

   the foreign sovereign state (here, the Republic) may request a “suggestion of immunity”

   from the State Department. Samantar, 560 U.S. at 311 (citation omitted). If the State

   Department issues a suggestion of immunity, then this Court must “surrender[] its

   jurisdiction.” Id. (citations omitted). In furtherance of that first step, this Court issued an

   Order that invited the State Department to provide this Court with any opinion or

   information it might wish to share regarding the application of foreign sovereign immunity

   to Aponte. (ECF No. 236). The United States responded with a Notice that it “declines to

   file a Statement of Interest in this matter at this time.” (ECF No. 254).

          This leads the Court to the second step of the analysis, which is to “decide for itself

   whether all the requisites for [common law] immunity exist[s].” Samantar, 560 U.S. at 311

   (citations omitted). This requires the Court to ask, “whether the ground of immunity is one

                                                 3
Case 1:14-cv-24414-KMW Document 257 Entered on FLSD Docket 08/13/2021 Page 4 of 7




   which it is the established policy of the [State Department] to recognize.” Id. at 312

   (quoting Republic of Mexico v. Hoffman, 324 U.S. 30, 36 (1945)). The Court therefore

   looks to some of the fundamental principles of the common law immunity that courts have

   confirmed the State Department recognizes.

          One such principle is that “the ‘immunity protecting foreign officials for their

   official acts ultimately belongs to the sovereign rather than the official.’” Wultz v. Bank of

   China Ltd., 32 F. Supp. 3d 486, 494 (S.D.N.Y. 2014) (quoting the Statement of Interest the

   United States filed with the District Court in Yousef v. Samantar, No. 04 Civ. 1360 (E.D.

   Va. Feb. 14, 2011)). It is also true that the sovereign’s right to claim immunity does not

   expire when the individual leaves public office. Giraldo, 808 F. Supp. 2d at 249 (common

   law sovereign immunity protected former President of Colombia from deposition regarding

   acts taken in his official capacity); Wultz, 32 F. Supp. 3d at 496 (“foreign official immunity

   does not depend on tenure in office and extends to former officials”) (quotation marks and

   citation omitted). Further, common law immunity not only protects former foreign officers

   from being named as a defendant, but it also immunizes them from being called as a witness

   in an action in United States courts. See Wultz, 32 F. Supp. 3d at 496 (“[O]fficial immunity

   operates not only as [a] shield from accusations or claims of wrongdoing. It also offers

   broad protection from a domestic court’s jurisdiction.”) (citation omitted); see also

   Giraldo, 808 F. Supp. 2d at 250-51.

          Importantly, the scope of common law immunity is limited to information about

   acts the foreign official took in his official capacity, even if those acts were unlawful.

   Giraldo, 808 F. Supp. 2d at 249; see also Lewis v. Mutond, 918 F.3d 142, 145 (D.C. Cir.

                                                 4
Case 1:14-cv-24414-KMW Document 257 Entered on FLSD Docket 08/13/2021 Page 5 of 7




   2019) (common law sovereign immunity for officials or agents of foreign states is conduct-

   based; it is limited to acts the officials performed in their official capacity) (citations

   omitted).

   III.   Aponte is immune from testifying

          In their memorandum in response to the Motion to Quash, Plaintiffs make one

   argument: that the Republic, under FSIA, is not immune from the jurisdiction of this Court,

   and therefore it is in no position, as a sovereign, to claim immunity on behalf of its former

   official, Aponte. (ECF No. 241). This is plainly wrong. The Court has not decided whether

   the Republic is, or is not, immune from suit under FSIA. In fact, Defendants’ Motions to

   Dismiss, which claim they are immune from suit under FSIA, are pending before the Court

   and the parties are engaging in jurisdictional discovery in preparation for the Court’s

   resolution of that very question. Plaintiffs hope this Court will find that they prove that one

   of FSIA’s exceptions to immunity apply to the Republic. But the Court has not made that

   decision.1

          Turning to the second step of the Samantar analysis, it leads to the conclusion that

   the doctrine of common law immunity applies to Aponte here. Plaintiffs intend to question

   Aponte about official acts he took on behalf of the Republic, something they confirm in




   1
     Plaintiffs make one other argument in their response: that in none of the cases the Republic cited
   regarding the common law doctrine, was the sovereign – that asserted immunity on behalf of its
   former official – also named as a defendant in that suit. (ECF No. 241 at 3). This distinction is
   inconsequential for the analysis mandated by the Supreme Court in Samantar, 560 U.S. 305.
                                                    5
Case 1:14-cv-24414-KMW Document 257 Entered on FLSD Docket 08/13/2021 Page 6 of 7




   their response memorandum.2 Specifically, Plaintiffs want to ask Aponte about an order he

   joined in, while a Justice of the Venezuelan Court, that

             affirm[ed] a lower court’s order (i) issuing a warrant for the arrest of
             Plaintiffs and (ii) seeking the extradition of two of the Plaintiffs relatives
             from Costa Rica. Justice Aponte played a key role in the very same bogus
             criminal proceeding that was filed against Plaintiffs for the sole purpose of
             expropriating their property in violation of Venezuelan and international law.

   (ECF No. 241 at 4); see also (Am. Compl., ECF No. 85 at 16 ¶ 35). As noted above,

   common law immunity is limited to information about acts the foreign official took in his

   official capacity, and that is the nature of Plaintiffs’ inquiry here. Giraldo, 808 F. Supp. 2d

   at 249; Lewis, 918 F.3d at 145.

             Moreover, as already noted, the doctrine extends to Aponte, as a former official of

   a foreign sovereign. Giraldo, 808 F. Supp. 2d at 249; Wultz, 32 F. Supp. 3d at 496. Plaintiffs

   nonetheless argue that the Court should allow Aponte to testify, as he now lives in Florida,

   no longer works for the Venezuelan government, and is willing to testify at deposition.

   Again, the law is clear that the sovereign holds the claim to immunity of its former official,

   and the Republic has asserted that claim here. It has the right to do so, regardless of

   Aponte’s willingness to testify. Wultz, 32 F. Supp. 3d at 494 (citations omitted).

             At oral argument Plaintiffs made additional arguments, all of which I considered

   and rejected.3 Principal, among them, is an equitable argument, that Plaintiffs have been


   2
       Plaintiffs also conceded this at the hearing.
   3
     At the hearing I cautioned Plaintiffs that the Court expects the parties to raise their arguments in
   their legal memoranda and should not expect the Court to consider arguments first raised at oral
   argument. I nonetheless listened to those arguments and I incorporate here, by reference, the
   reasons I stated at that hearing for rejecting Plaintiffs’ arguments.
                                                       6
Case 1:14-cv-24414-KMW Document 257 Entered on FLSD Docket 08/13/2021 Page 7 of 7




   hampered in their efforts to gather evidence in support of their claim that FSIA’s

   expropriation exception applies to this case, because of the competing presidencies and

   governments in Venezuela, and that testimony from Aponte may thus take on greater

   importance in Plaintiffs’ efforts to establish subject matter jurisdiction. The Court is not

   unsympathetic to the difficulties Plaintiffs have experienced in the jurisdictional discovery

   process. But Plaintiffs have provided this Court with no authority for the notion that the

   State Department recognizes such an equitable exception to the doctrine of common law

   immunity.

   IV.    Conclusion

          For these reasons, the Court GRANTS Defendant’s Motion to Quash Plaintiffs’

   Subpoena of Eladio Ramón Aponte Aponte. (ECF No. 229).

          DONE AND ORDERED in Miami, Florida this 13th day of August 2021.



                                             _______________________________
                                             CHRIS MCALILEY
                                             UNITED STATES MAGISTRATE JUDGE


   cc:    The Honorable Kathleen M. Williams
          Counsel of record




                                                7
